Citation Nr: 1042877	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  08-38 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals, status post carcinoma of the prostate, to include the 
propriety of the reduction from 100 to 10 percent, from April 1, 
2008.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION


The Veteran had active service from February 1953 to February 
1976.  

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 decision by the RO which 
reduced from 100 percent to 10 percent, the evaluation assigned 
for the residuals of prostate cancer; effective from April 1, 
2008.  

In November 2009, the Board found that the reduction to 10 
percent was appropriate and in accordance with VA procedural 
requirements, and that an evaluation in excess of 10 percent was 
not warranted.  The Veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims.  Pursuant to a June 
2010 Joint Motion for Remand, the Court vacated the Board's 
decision and remanded the matter for compliance with the terms of 
the joint motion.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.  


REMAND

As a result of the order of the Court, the Board has been 
directed to undertake appropriate action consistent the June 2010 
joint motion for remand and to readjudicate the Veteran's appeal.  

In the joint motion, it was argued that the Veteran had asserted 
that his service-connected disability had worsened since his last 
VA examination in December 2007, and that the Board failed to 
address his contentions or discuss whether another VA examination 
was necessary.  The Veteran reported increased urinary frequency, 
particularly at night and said that he has to get up three to 
four times a night to relieve himself.  In a letter received, in 
October 2010, the Veteran reported that he did not require use of 
an absorbent pad, but that he sometimes has some dribbling when 
he thinks he finished urinating.  

Where a claimant asserts that the disability in question has 
increased in severity since the most recent rating examination, 
and additional examination is appropriate.  Caffery v. Brown, 6 
Vet. App. 377 (1995); see also VAOPGCPREC 11-95 (1995).  Given 
the medical complexity of this case, the Board finds that a 
remand for an examination to determine the current severity of 
the Veteran's prostate cancer is necessary prior to further 
appellate review.  

Finally, the Board notes that the issue of service connection for 
loss of sphincter control secondary to prostate cancer treatment 
was previously referred to the RO for appropriate development in 
November 2009.  Therefore, on remand, the AMC should ensure that 
all records pertaining to the current issue on appeal that may be 
included in a temporary file at the RO, are associated with the 
claims file.  

In light of the discussion above, and to ensure full compliance 
with due process requirements, it is the decision of the Board 
that further development is necessary prior to appellate review.  
Accordingly, the claim is REMANDED to the AMC for the following 
action:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The AMC should take appropriate steps 
to obtain the names and addresses of all 
medical care providers who treated the 
Veteran for any residuals of his prostate 
cancer since April 2007.  After securing 
the necessary release, the AMC should 
obtain copies of all medical records from 
the identified treatment sources, including 
any VA treatment records not already of 
record, and associate them with the claims 
folder.  

2.  The Veteran should be afforded a VA 
genitourinary examination to determine the 
current severity of his residuals of 
prostate cancer.  The claims folder must be 
made available to the examiner for review, 
and a notation to the effect that this 
record review took place should be included 
in the examination report.  

The examiner should provide detailed 
information regarding any renal dysfunction 
and/or voiding dysfunction.  Findings 
should be provided as to urine leakage, 
urinary frequency, and obstructed voiding, 
if any.  If use of an appliance or 
absorbent material is necessary, the 
examiner should so indicate and include the 
frequency with which the appliance must be 
changed and when the "need" for such 
appliance was first demonstrated.  

The examiner should be advised that all 
findings or lack thereof, described above 
must be addressed so that the Board may 
rate all residuals of the Veteran's 
prostate cancer in accordance with the 
specified criteria.  The clinical findings 
and reasons upon which any opinion is based 
should be clearly set forth.  

3.  After the requested development has 
been completed, the AMC should readjudicate 
the claim.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The Veteran need take no 
action unless otherwise notified.  The Veteran has the right to 
submit additional evidence and argument on the matter the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).  

